Citation Nr: 9913578	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-40 908	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to primary service connection for a 
respiratory disorder.

2.  Entitlement to primary service connection for rheumatic 
heart disease.

3.  Entitlement to secondary service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Appellants 
Affairs and Assistance


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
February 9, 1961, to August 23, 1961, and from June 16, 1962, 
to June 30, 1962.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 rating 
decision in which the RO denied primary service connection 
for cardiac arrhythmia.  The appellant appealed and was 
afforded a hearing at the RO in March 1994.  His claim was 
denied by the hearing officer in August 1994.  The case was 
remanded by the Board in May 1996 for evidentiary 
development.  In an August 1997 rating action, the RO denied 
service connection for chronic obstructive pulmonary disease.  
Thereafter, the appellant was afforded a hearing at the RO in 
October 1997.  In a May 1998 Supplemental Statement of the 
Case (SSOC), both entitlement to service connection for a 
cardiovascular disorder and entitlement to service connection 
for a respiratory disorder were denied.  The case was 
returned to the Board for continuation of the appellant's 
appeal.  In a September 1998 decision, the Board determined 
that the issues listed on the title page had been developed 
and were properly before the Board for appellate 
consideration.  The case was remanded by the Board in 
September 1998 for further evidentiary development.  The 
requested development has been accomplished and the case has 
now been returned to the Board for further appellate 
consideration.

The issue of entitlement to secondary service connection for 
hypertension will be addressed in the REMAND following the 
decision below.



FINDINGS OF FACT

1.  The appellant complained of respiratory symptoms during 
ACDUTRA and private medical opinion related a current 
respiratory disorder to ACDUTRA.

2.  The most recent pulmonary function tests reveal no 
current existence of a respiratory disorder.

3.  The respiratory symptoms experienced by the appellant 
during ACDUTRA were acute and transitory, and resolved 
without residual disability.

4.  A cardiovascular disorder, characterized as possible 
rheumatic heart disease, was medically noted by a military 
physician to have pre-existed the appellant's periods of 
ACDUTRA.

5.  The appellant's pre-existing cardiovascular disorder is 
shown to have undergone an increase in severity during his 
periods of ACDUTRA.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by ACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1131, 5107 (a) 
(West 1991); 38 C.F.R. §§ 3.303 (b), (d) (1998).

2.  The appellant's pre-existing rheumatic heart disease was 
aggravated by his periods of ACDUTRA.  38 U.S.C.A. §§ 101 
(24), 106, 1131, 1153, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.306 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

In addition, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.

As noted, the appellant had two periods of ACDUTRA and did 
not have active service.  The presumption of soundness at 
enlistment applies only to periods of active service and does 
not apply to periods of ACDUTRA.  See 38 U.S.C.A. §§ 1111, 
1137 (West 1991).  In addition, the presumptions of 
incurrence in active 
service relating to certain chronic diseases, including 
rheumatic heart disease and essential hypertension, do not 
apply to periods of ACDUTRA.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).



I.  Service Connection for a Respiratory Disorder

At the time of the September 1998 Board remand, there was a 
January 9, 1998, VA examination report which diagnosed the 
appellant with mild COPD.  However, the pulmonary function 
tests conducted at that VA examination, presumably used to 
support the diagnosis of mild COPD, were interpreted to be 
normal with no evidence of restrictive airway disease.  Also 
of record were private treatment records which contained 
diagnoses of a respiratory disorder, variously diagnosed as 
asthma, bronchitis and COPD.  The appellant had testified at 
his October 1997 RO hearing that he experienced wheezes 
during boot camp which he attributed to bronchitis.  The 
private treatment records from Dr. Manganiello linked the 
appellant's current respiratory disorder to service.  On that 
basis, the Board determined that the appellant had presented 
a well-grounded claim for service connection for a 
respiratory disorder.  38 U.S.C.A. § 5107.  On remand, the 
Board requested additional development regarding the etiology 
of the appellant's COPD.

Pursuant to the September 1998 Board remand, the RO forwarded 
the claims folder to the VA facility wherein the appellant 
was examined in January 1998.  Inasmuch as the VA physician 
who had examined the appellant in January 1998 was no longer 
employed at the facility, the January 1998 VA examination 
report, including the pulmonary function test results, were 
reviewed by another VA physician at the VA medical facility.  
Following a review of the January 1998 VA examination report 
and pulmonary function tests, the VA examiner provided the 
following commentary:

"1.  The patient did not have asthma.  
The patient did not have COPD, the 
patient did not have emphysema.  
The patient did not have interstitial 
lung disease, and the patient did not 
have restrictive lung disease.




2.  His pulmonary function test[s] done 
here on January 9, 1998, was normal with 
an FVC of 4.09, 101% of 
predicted; FEV1 of 2.99 liters, 94% of 
predicted, with a ratio of 73.  FVF 25 75 
of 2.23 liters, 67% of predicted, and the 
total lung capacity of 110% of predicted.  
The DLCO is 83% of predicted.  This is a 
normal pulmonary function test.  There is 
no evidence of any lung disease that I 
could find.

3.  On his review of systems, the 
[appellant] claimed that he has asthma 
but does not remember ever having an 
asthmatic attack, so I cannot say that 
the patient has asthma.  The 
[appellant's] chest x-ray showed some 
fibrotic changes, but really not 
significant.  There was no structural 
functional abnormality that I could find 
on the pulmonary function test.

4.  The patient gives a history of a 
cough with white sputum and a history of 
bronchitis in September 1997, so it has 
nothing to do with the period when he was 
in the service.  He claims that he had 
occasional shortness of breath with 
climbing steps.  I do not think that this 
is related to his lungs at all.  He has 
never been on oxygen before.  He did not 
report any period of incapacitation due 
to his respiratory symptoms.

5.  In my own personal opinion, I do not 
see anything related to his lung disease 
as far as his symptoms are concerned.




In summary, the current evidence of record reflects that the 
appellant does not have a current respiratory disorder.  
Against this background, the Board concludes that the 
respiratory symptoms reported by the appellant to have 
occurred in service were acute and transitory and resolved 
without any residual disability.  See 38 C.F.R. § 3.303 (b).  
Service connection for a respiratory disorder is denied.


II.  Service Connection for Rheumatic Heart Disease

With respect to the appellant's claim for service connection 
for rheumatic heart disease, the service medical records 
covering the appellant's period of ACDUTRA in 1961 are 
negative for findings, complaints or treatment of any heart 
disorder.  In May 1962 the appellant was examined for the 
purpose of two weeks of annual field training.  It was noted 
that he had rheumatic fever in childhood, but that there were 
no sequelae.  A military sick call treatment record in 
February 1963 contains a blood pressure reading of 150/78 and 
a notation of the existence of hypertension.

In June 1963, the appellant was again examined for the 
purpose of annual field training.  It was noted that at the 
time he was having shortness of breath and precordial pain 
with palpitations of the heart and that rheumatic fever in 
childhood contributed to his current condition.  Reference 
was made to various tests the appellant had undergone at a 
private hospital, earlier in June 1963.  It was concluded 
that he had a heart murmur and hypertension and that he was 
not qualified for retention in the Marine Corps Reserve.  His 
blood pressure at that time was 130/76.  The report of the 
private physician who examined the appellant earlier in June 
1963 was included among the reserve status military medical 
records.  It was dated July 1, 1963, and signed by D.F. 
Rimple, M.D.  The report noted that the heart murmur was 
first discovered when the appellant was 4 or 5 years old and 
acutely ill.  However, the appellant was not incapacitated by 
it in his childhood years.  At the time of examination in 
June 1963, the murmur became more prominent after exercise, 
indicating that it was not functional.  The physician 


expressed the opinion that the appellant had a cardiac defect 
which was either rheumatic of congenital in origin and that 
it was in the nature of a slight mitral insufficiency or an 
atrial septal defect.  It was felt that the appellant should 
not engage in strenuous activity.

In January 1964, the appellant was found physically 
unqualified for retention in the Marine Corps Reserve by 
reason of abnormal cardiac findings, noted as a cardiac 
defect due to possible mitral insufficiency or atrial septal 
defect.

On VA examination in August 1991, the diagnostic impression 
was cardiac arrhythmia by history.

On VA cardiovascular examination in November 1996, the 
appellant did not have any significant heart disease.

Several statements from C.M. Manganiello, M.D., dated from 
October 1992 to March 1997, were essentially to the effect 
that the appellant currently had hypertrophic cardiomyopathy 
stemming from asthmatic bronchitis of service origin 
and subsequent pulmonary problems.  The physician reported 
that episodes of tachycardia were probably related to 
underlying cardiomyopathy.

A subsequent VA cardiovascular examination in January 1998 
confirmed that the appellant had hypertension.  An EKG showed 
sinus tachycardia with occasional premature supraventricular 
complexes; the tracing was interpreted as otherwise normal, 
and no reference was made to right atrial enlargement.  The 
examiner referred to a February 1992 report of an 
echocardiogram which showed left ventricular hypertrophy, but 
did not comment on the clinical significance of that finding.  
Further, the examiner observed that the February 1992 
echocardiogram had not shown cardiomyopathy.  The examiner 
concluded that the appellant's cardiac condition was not 
aggravated by his military service and was not a result of 
his military training.


The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).

In summary, there is pre-service clinical evidence which 
demonstrates the pre-service existence of rheumatic heart 
disease.  This was noted to have been non-symptomatic at the 
time of the veteran's entrance into ACDUTRA.  Thereafter, the 
veteran developed symptoms which were deemed by a military 
physician to be manifestations of the veteran's pre-service 
rheumatic heart disease.  The July 1996 opinion from Dr. 
Manganiello suggests that the veteran's cardiac pathology was 
related to his periods of ACDUTRA.  The medical opinion from 
the military physician in the claims folder essentially 
indicates significant symptomatic rheumatic heart disease 
shortly after the latter period of ACDUTRA.  Taken in 
conjunction with Dr. Manganiello's comments in July 1996, the 
evidence indicates that it is at least as likely as not that 
the veteran's pre-service rheumatic heart disease underwent 
an increase in severity in service.  Based on the entire 
evidentiary record, including the veteran's pre-service 
private treatment records, service medical records and post-
service medical records, it is the opinion of the Board that 
the veteran's pre-service rheumatic heart disease was 
aggravated by his period of service.  Against this 
background, service connection for rheumatic heart disease is 
granted.


ORDER

1.  Entitlement to service connection for a respiratory 
disorder is denied.

2.  Entitlement to service connection for a rheumatic heart 
disease is granted.


REMAND

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
caused by or aggravated by a service connected disability.  
38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. § 3.310 (a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  At the time of the 
last remand, the focus of the inquiry with respect to 
secondary service connection was whether any cardiac 
pathology was caused by a service connected or service 
connectable respiratory disorder.  As set forth above, the 
development on remand resulted in the denial of service 
connection for a respiratory disorder on the basis that the 
veteran does not currently have a diagnosed respiratory 
disorder; however, service connection has been granted for 
rheumatic heart disease.  Inasmuch as service connection has 
now been granted for rheumatic heart disease, the question 
arises as to whether the veteran's hypertension was caused by 
or aggravated by his rheumatic heart disease.  The RO has not 
had an opportunity to consider the issue of entitlement to 
secondary service connection on that factual basis.

Based on the foregoing, the issue of entitlement to secondary 
service connection for hypertension is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for hypertension since January 
1998, the date of the last VA 
examination.  Based on his response, the 
RO should obtain a complete copy of all 
of the veteran's treatment records 
pertaining to hypertension from the 
identified source(s), and associate them 
with the claims folder.

2.  Following the receipt of the 
aforementioned evidence, if any, the RO 
should forward the entire 
claims folder, including a copy of this 
remand, to a VA cardiologist, who should 
indicate in a report that a complete 
review of the claims folder was 
accomplished.   Following a review of the 
claims folder, the examiner should be 
asked to express an opinion as to whether 
it at least as likely as not that the 
veteran's hypertension was caused by or 
aggravated by his service connected 
rheumatic heart disease.

3.  Following completion of the above, 
the RO must review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the issue of 
entitlement to secondary service connection for hypertension 
should be adjudicated.  If the determination remains adverse 
to the veteran, both the appellant and his representative 
should be provided with a Supplemental Statement of the Case.  
The veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of the remand is to obtain clarifying 
data and to comply with precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Appellants' Appeals



 

